Filed 7/8/13




                       CERTIFIED FOR PARTIAL PUBLICATION*


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                FIFTH APPELLATE DISTRICT

CITIZENS FOR CERES,
                                                                   F065690
         Petitioner,
                                                            (Super. Ct. No. 670117)
                 v.

THE SUPERIOR COURT OF STANISLAUS                                 OPINION
COUNTY,

         Respondent;

CITY OF CERES et al.,

         Real Parties in Interest.



         ORIGINAL PROCEEDINGS; petition for writ of mandate. Hurl W. Johnson III,
Judge.
         Herum Crabtree, Brett S. Jolley and Natalie M. Weber for Petitioner.


         No appearance for Respondent.
         Michael L. Lyions, City Attorney; Meyers, Nave, Riback, Silver & Wilson, Amrit
S. Kulkarni and Edward Grutzmacher for Real Party in Interest City of Ceres.

         *Pursuantto California Rules of Court, rules 8.1105(b) and 8.1110, this opinion is
certified for publication with the exception of parts III, IV, and V of the Discussion.
       K & L Gates, Edward P. Sangster for Real Parties in Interest, Wal-Mart Stores,
Inc., and Wal-Mart Real Estate Trust.
       Jennifer B. Hennings for California State Association of Counties and League of
California Cities as Amici Curiae on behalf of Respondents, City of Ceres, Wal-Mart
Stores, Inc., and Wal-Mart Real Estate Trust.
                                           -ooOoo-
       This case involves a challenge under the California Environmental Quality Act
(Pub. Resources Code, § 21000 et seq.)1 (CEQA) to a decision by the City of Ceres (city)
to grant approvals necessary to build a shopping center anchored by a Wal-Mart store.
The challenger, Citizens for Ceres, has petitioned this court for writ relief from the trial
court‟s order upholding claims by the city and the developer that hundreds of documents
be excluded from the administrative record because they are protected by the attorney-
client privilege or the attorney work-product doctrine.
       The dispute over these documents arose when the challengers pointed out that the
administrative record prepared and certified by the city included no communications
between the city and the developer. The city responded that the project had “the potential
to be controversial”; that such communications therefore “were always made by and
between legal counsel” for the city and the developer; and consequently all the
communications were privileged. The challenger filed a motion to augment the


administrative record by compelling the city to include the assertedly privileged
communications. The trial court denied the motion, leading to these writ proceedings.




       1Subsequent   statutory references are to the Public Resources Code unless
otherwise noted.



                                              2.
       We reject the challenger‟s argument that CEQA‟s provisions defining the
administrative record abrogate the attorney-client privilege and the attorney work-product
doctrine. Those CEQA provisions do not reflect an intent on the part of the Legislature to
eliminate privileges wholesale.
       We conclude, however, that the common-interest doctrine, which is designed to
preserve privileges from waiver by disclosure under some circumstances, does not protect
otherwise privileged communications disclosed by the developer to the city or by the city
to the developer prior to approval of the project. This is because, when environmental
review is in progress, the interests of the lead agency and a project applicant are
fundamentally divergent. While the applicant seeks the agency‟s approval on the most
favorable, least burdensome terms possible, the agency is duty bound to analyze the
project‟s environmental impacts objectively. An agency must require feasible mitigation
measures for all significant impacts and consider seriously and without bias whether the
project should be rejected if mitigation is infeasible or approved in light of overriding
considerations.
       The applicant and agency cannot be considered to be advancing any shared interest
when they share legal advice at the preapproval stage. Under established principles, this
means that the common-interest doctrine does not apply. After approval, by contrast, the
agency and applicant have a united interest in defending the project as approved, and
privileges are not waived by disclosures between them from that time onward. In making
this distinction between preapproval and postapproval disclosures, we potentially disagree
with California Oak Foundation v. County of Tehama (2009) 174 Cal.App.4th 1217,
1222-1223 (California Oak), in which the court found the common-interest doctrine to be
applicable to postapproval disclosures between an applicant and a lead agency and


perhaps also to preapproval disclosures between them. We will grant writ relief to allow
the trial court to apply the rule we have stated.


                                              3.
       In the unpublished portion of the opinion, we consider several additional topics.
First, we discuss the showing necessary to establish the common-interest doctrine‟s
protection for any postapproval communications for which it may be claimed. Second,
there are many other assertedly privileged documents that were not disclosed between the
city and the developer. It will still be necessary for the trial court to reexamine those
privilege claims because the court applied an incorrect standard in upholding them. In
upholding all the challenged privilege claims without exception, the court expressed the
view that the party asserting a claim of privilege need only assert it to obtain protection.
In reality, the party asserting the privilege is required to make a showing of preliminary
facts supporting the privilege. The court made no findings of these preliminary facts, and
there is no substantial evidence in the record that would have supported those findings for
any document. The city will be permitted to amend its submissions to make the necessary
showings.
       Next, some of the assertedly privileged documents are also claimed by the city to
be excludable from the administrative record because they are “drafts” within the
meaning of section 21167.6, subdivision (e)(10). The parties have a dispute over the
scope of this exclusion. More broadly, the city argues that, even if none of the documents
at issue are protected by privileges, they all belong to a phase of the environmental review
that is excluded from the administrative record. This argument is based on a reading of
section 21167.6, subdivision (e)(10), which, we conclude, it is unnecessary for us to rule
upon in these writ proceedings. The trial court has not yet made any ruling on the subject
and should do so in the first instance if necessary.
       Finally, we reject four arguments for denying writ relief which are based on the
allegations that: (1) the challenger forfeited most of its challenges to the privilege claims
by not presenting them properly in the trial court; (2) the challenger has not made a
showing of prejudice; (3) the challenger failed to exhaust administrative remedies; and
(4) the writ petition in this court is defective in form.


                                               4.
       We issue a writ of mandate requiring the trial court to reconsider the claims of
privilege in light of the holdings in this opinion.


                       FACTUAL AND PROCEDURAL HISTORIES
       Real parties in interest Wal-Mart Stores, Inc. and Wal-Mart Real Estate Trust (the
developer) applied to the city for land-use approvals necessary to build a 300,000-square-
foot shopping center anchored by a 200,000-square-foot Wal-Mart store. On
September 12, 2011, the city certified an environmental impact report (EIR) and approved
the project. The challenger initiated proceedings in the superior court, claiming the city
failed to comply with CEQA.
       After the city prepared a draft index for the administrative record, the challenger
sent a letter to the city, stating:

       “The index … does not appear to include a single informal communication
       (such as [an] email or memo) between the agency and its consultants or the
       applicant. In my experience representing applicants as well as my
       experience with CEQA administrative records, there are typically lengthy
       communications between the applicant and the agency in this form and
       these are appropriately included in the record .… Yet the index is
       completely devoid of such communications or notes. In fact, it does not
       appear the agency staff/consultant e-mail accounts were reviewed for
       Communications related to this matter. Please explain whether this is an
       oversight that will be corrected or a deliberate omission. [¶] If the latter,
       please explain the basis for the omission and if claimed for reasons of
       privilege, please provide a privilege log or similar device .…”
       Counsel for the city answered in a letter stating that the omissions of
communications between the city and the developer were deliberate and based on
privilege. The city had deliberately structured all communications to be privileged
because it anticipated that the project would be controversial and could lead to litigation,


and that the city had no intention of providing any information at all about the withheld
documents:


                                              5.
       “From the very earliest stages of the City‟s consideration of this project, it
       was clear that the project had the potential to be controversial and that there
       was a relatively high risk of litigation. Thus, from the very earliest stages
       of the City‟s consideration of the project, both the City and the project
       applicant retained legal counsel to assist with, and oversee compliance with
       CEQA and all other relevant laws and regulations. Communications,
       therefore were always made by and between legal counsel. These
       communications are protected from disclosure by the attorney-client
       privilege, the [attorney work-product] doctrine, the legislative privilege, the
       joint defense privilege, and, potentially, other privileges and protections.
       CEQA does not require the City to include any such privileged or protected
       documents in the administrative record or to waive any of these protections
       and privileges in preparing an administrative record. CEQA also does not
       require the preparation of a privilege log, as you have requested, and the
       City will not provide any such privilege log.”
On December 19, 2011, the city certified the administrative record without including any
of these communications.
       The challenger filed an objection to the certification of the record because of the
omission of the communications. Later, the challenger filed a motion asking the trial
court to order the city to augment the administrative record to include them. The motion
argued that communications between the city and the developer, as well as the city‟s
internal communications, were required to be included in the administrative record by
section 21167.6, subdivision (e). The challenger further argued that, because
section 21167.6 states that it applies “„notwithstanding any other provision of law,‟” no
privileges applied.
       In its opposition to the motion, the city informed the court that it had agreed to
provide a privilege log, although it continued to maintain that it was under no obligation
to do so. The log, as later supplemented, listed 3,311 documents. An overwhelming
majority of the log entries indicated that the city was claiming the attorney-client


privilege, the protection of the attorney work-product doctrine, or both. Many entries also
indicated that, although the documents were disclosed between the city and the developer,


                                             6.
waiver of privileges was prevented by the common-interest doctrine. The log actually
refers to a joint-defense privilege, but, as we will explain, California has no joint-defense
privilege. The city‟s intention was to refer to the nonwaiver effect of the common-
interest doctrine.
       The city explained that there also were two groups of documents withheld for
reasons other than privilege. One group was “administrative draft documents or
documents not otherwise released to the public.” The other was documents related to a
development agreement that was expected to be part of the project at an earlier stage but
that had since been abandoned.
       As far as we can tell from the record, the city provided little information on the
basis of which it would be possible to determine whether any of the claimed privileges or
protections applied. A total of about three dozen names appear in the privilege log as the
names of people by or to whom documents were sent. With a few exceptions, however,
neither the log nor any declaration supporting it provides any information identifying
these people, stating which of them are attorneys or clients, or explaining which parties
they represented or worked for. From the record as a whole, we have been able to
identify six of them as attorneys for the city or the developer. There was, however, no
straightforward way to identify the other 30 or so individuals listed. Further, although the
record contains four declarations related to the assertedly privileged documents, none of
these state the declarants‟ personal knowledge that any of the documents were
communications made in the course of an attorney-client relationship or were the work
product of an attorney, with the exception of four items said to be attorney work product.
Two declarations stated that the city and the developer sometimes disclosed privileged
communications to each other and did so in pursuit of their common interests and with the


expectation that the communications would remain confidential. The declarations did
not, however, state that this was true, to the declarants‟ personal knowledge, regarding


                                              7.
any or all of the common-interest documents listed in the log except for four documents.
For about 650 other documents where the protection of the common-interest doctrine is
claimed in the log, there are no supporting facts.
       The court held its first hearing on the motion to augment on April 20, 2012. The
parties had formal meet-and-confer discussions in a jury room, and the hearing was
continued. After the April 20 hearing, the challenger provided the city with a list of 2,275
privilege claims that it was disputing. On May 18, 2012, the city sent a chart indicating
its responses regarding these disputed items. The responses indicated that the city had
decided to disclose, and had already disclosed, a significant number of the documents.
For the majority, however, the city adhered to its privilege claims—at least provisionally.
       In a letter to the court dated May 23, 2012, describing the “issues that still remain
between the parties,” the challenger reserved its right to maintain its challenges to the
2,275 items about which the city had supplied responses:

       “[O]n May 18, 2012 the City provided responses … to the Initial and
       Supplemental log lists of requested documents provided by Petitioner on
       April 20th and April 25th, respectively. Because these responses were not
       provided in conjunction with documents produced on May 7th, Petitioner
       has not had sufficient time to review these responses yet to determine their
       adequacy and/or whether they further answer issues raised herein. Thus,
       Petitioner reserves the right to object to any changes to the privilege logs or
       the City Responses.”
       In a letter to the court dated May 24, 2012, the city stated that its review of the
2,275 challenges “has provided the opportunity to make necessary changes to the
privilege log,” and it would submit an amended log “when the City is sure that no further
changes will need to be made.” This implied the city was uncertain which of its privilege
claims actually were valid.


       In his letter to the court dated May 23, 2012, the challenger‟s counsel described the
city‟s production of “thousands of documents” after the April 20 hearing. These are



                                              8.
documents conceded to be within CEQA‟s description of the administrative record in
section 21167.6, subdivision (e), but omitted from the administrative record that was
certified by the city on December 19, 2011. Instead of promptly submitting these
documents to the court to be included in the administrative record, the city apparently
expected the challenger to review them and determine which ones it wanted to include.
The city‟s position was that it did not object to the inclusion of any of them. In a letter to
opposing counsel dated May 7, 2012, counsel for the city remarked that, although the
privilege log “references a large number of administrative draft sections of the EIR,” he
found that it was “nearly impossible to match these documents to specific entries on the
privilege log” his office had prepared months before. Further, the privilege log itself
includes many entries for which privileges are claimed but no individuals are named as
those participating in the communication. Ninety-three of these entries still had not been
corrected by the time the parties submitted their final briefs preceding the July 6, 2012,
hearing. This indicates that, at the time the city certified the administrative record and for
seven months afterward, it never made a final determination of the documents it believed
should be included in the administrative record or of the documents it wanted to claim it
could withhold and why.
       The court held another hearing on May 25, 2012. The court and parties discussed
four categories of documents and agreed there were no other categories. The court and
parties also expressed an expectation that the list of disputed documents would be
narrowed by the time of the next hearing, so that the city and the developer could give a
general indication of the substance and purpose of the documents, the challenger could
make arguments based on that additional information, and the court could rule. The court
stated that, after the parties had determined the set of documents remaining in dispute,




                                              9.
they would submit simultaneous briefs arguing for and against the privilege claims on
those documents. The court and parties did not refer to any specific limitation on the
number of documents that could or would ultimately remain in contention.
       When the simultaneous briefs were filed on June 26, 2012, it was obvious that the
parties had not reached any agreement about the number of documents that remained in
contention. The challenger attached to its brief a list of more than 500 documents and
asked the court to order their disclosure. The city‟s brief discussed 25 documents,
implying that only these remained in dispute, while the developer‟s brief asserted that the
parties “have boiled the disputed issues down to” 19 documents and redactions in 13
other documents.
       The belief of the city and the developer that a drastic reduction in the scope of the
dispute had taken place appears to be based on the challenger‟s letter of June 14, 2012, in
which the challenger discussed 50 documents. That letter did not, however, state that it
contained the challenger‟s list of the privilege claims being challenged. Instead, it
explained that it contained the challengers‟ remarks on certain documents the city and
developer had already produced, some of which the challengers were arguing should be
included in the administrative record. It also stated the challengers‟ responses to a new
set of privilege claims asserted by the city in a recent letter. The letter did not contain any
agreement to abandon the challenges to any of the privilege claims.
       On June 29, 2012, counsel for the city and the developer wrote to counsel for the
challenger to express their “outrage” at the fact that a large number of documents
remained in dispute; they claimed there was an “extreme disconnect” between the
challenger‟s statements at the May 25 hearing and its list of disputed documents in its
June 26 brief. Counsel for the challenger wrote back that the challenger “has repeatedly
stated that [it] does not waive any rights or claims to documents” and “has never agreed
to limit its request” for documents in the manner the city and the developer assumed.




                                             10.
       The final hearing on the challenger‟s motion to augment the administrative record
took place on July 9, 2012. The court expressed surprise that a large number of
documents was still in dispute. “I got the impression we were down to 30-some odd
documents,” it said. This impression appears to have been derived from the city and
developer‟s submissions alone, since the challenger‟s brief included a list of more than
500 disputed documents. The city‟s attorney said there were “[c]lose to 700,” the
developer‟s attorney agreed, and the court often referred to that figure, but we have found
no basis for it in the record.


       The court indicated that if there had been a small number of documents, and if the
city had been willing to provide them for in camera review, there would have been no
problem. On the other hand, with the large number of documents that the city was
unwilling to produce, the court did not know how to cope with the task of ruling on the
privilege claims:

              “I thought we were down to 32 or 35, something manageable based
       upon these letters that I got … so I came in here with the idea today, hey, I
       got 30-some odd documents I have to look at. Hopefully the city attorney
       will give me some of these things that may be attorney/client privilege, so I
       can look at that small universe of documents, and then I can make a
       decision. [¶] Whichever way I can make a decision, I disclose some of
       those 30-odd documents or some of them I would or maybe I wouldn‟t
       disclose any, but then I‟d have a nice packet. And I‟d seal it up and say,
       here, do what you want with it if somebody wants to take a writ. [¶] But
       what am I supposed to do with 700 of these things? How do I make a
       determination if 700 documents I‟m not being shown qualifies as
       attorney/client privilege? [¶] Anyone?”
       The court later said it felt “blindsided” by the fact that the challenger was still
challenging several hundred of the city‟s original 3,311 privilege claims. “I went from 32
documents, and now I‟m supposed to do 700,” it added, again apparently relying on the
city‟s and the developer‟s representations about only a few documents being in dispute.




                                              11.
“That‟s not what I had in mind.” A moment later, it said, “And I‟m not going to look at
700, so give me an example.” Still later, it said, “I thought okay, well, 32, I can do 32.
No problem. I can‟t do 700 .…”
       Several times, the court stated its view that a party asserting a privilege had no
burden beyond the mere assertion itself, while the party opposing the privilege claim had
a burden of proving the privilege was inapplicable:

       “You have the burden. They claim attorney/client privilege. They have the
       right to claim that as officers of the court. It‟s your obligation, your burden,
       to tell me why they‟re not attorney/client privilege. [¶] … [¶]

       “You have the burden to say what they‟re saying as officers of the court is
       not true. That‟s what you have to do on this thing.… [¶] … [¶]

       “They‟re officers of the Court. They‟re claiming a privilege, which I
       cannot force them to give up. Then the law says under privileges,
       attorney/client, just about any other privilege, the person … who wants to
       say it‟s not claimed by a privilege, has the burden to show that it‟s not
       within a privilege.… [¶] … [¶]

       “They don‟t have to tell me why it is attorney/client privilege. They can
       say, Judge, mind your own business. We‟re claiming a privilege. That‟s
       what the law says.”
       Finally, saying “I don‟t know what else to do with this,” and “I‟m getting to the
point where we need to get this thing resolved one way or the other,” the court made a
blanket ruling upholding all the privilege claims2 on the ground that the city and the
developer had asserted the claims and the challenger had not disproved their applicability:



       2In  a number of places, the city and developer assert that the court refused to rule
on all but a few of the city‟s privilege claims because it felt the challenger had not made
timely challenges to the others. As will be seen, the record does not support this view.
The court never stated that the challenger forfeited any of its challenges or that any of the
city‟s privilege claims were being upheld through some kind of default. The record can
reasonably be read only as showing that the court upheld all the privilege claims on their
merits.



                                             12.
              “I‟m making the finding you have as officer of the court, they have
       the right to say attorney/client work product. They have done so.… You
       can‟t make your requirement … to show me that it‟s not carried, and it‟s not
       protected by attorney/client or work product.… [¶] I‟m not going to order
       any further review on these attorney/client [or] work product.”
After discussing some other matters, the court set a hearing on October 5, 2012, for
determination of the merits, with the challenger‟s opening brief due on August 24.
       The challenger filed its petition for a writ of mandate in this court on September 7,
2012, seeking relief from the trial court‟s order. The petition argues that the allegedly
privileged documents should be ordered included in the administrative record because
section 21167.6 renders all privileges inapplicable. Alternatively, the petition argues that
several hundred of these documents should be ordered included in the administrative
record because respondents never made the necessary showing of preliminary facts to
establish that the privileges apply to the documents for which they are claimed.
       We issued a stay order on September 17, 2012. On the same day, the city filed a
“Preliminary Opposition” to the writ. On September 18, 2012, Wal-Mart filed an
“Informal Opposition.”
       The preliminary and informal opposition briefs make six arguments: (1) The
matter is not ripe for review because the trial court has not filed a written order
embodying its ruling from the bench, and Court of Appeal, Fifth District, Local Rules of
Court, rule 3(b) (rule 3(b)), requires a “a copy of the order or judgment from which relief
is sought” to be attached to the writ petition. (2) The city and developer “are currently
asking the trial court to directly address” their purported failure to establish the
preliminary facts necessary to show that privileges apply and “intend to ask the Superior
Court to defer entry of an order pending preparation of a new privilege log by the City.”
(3) The challenger forfeited its arguments because it blindsided the city and developer in
the trial court by stating in its final brief before the hearing that several hundred
documents were at issue. (4) The challenger has not shown that it will be prejudiced at



                                              13.
trial by its lack of access to the withheld documents. (5) Having no access to the withheld
documents, the challenger was not able to raise any issue that might be found in them
during the administrative proceedings, so the challenger has failed to exhaust its
administrative remedies for any issue that might be found in them. (6) Section 21167.6
does not supersede the attorney-client privilege or the attorney work-product doctrine.
       On October 3, 2012, we issued an order to show cause why relief should not be
granted. Included in the order to show cause was a briefing order, stating:

             “The parties‟ submissions should include, but need not be limited to,
       responses to the following questions:

              “1.    Did respondents sustain their burden of establishing
       preliminary facts necessary to support all their claims of attorney-client
       privilege and attorney work product protection? If not, what additional
       declarations or other evidence must they submit to sustain this burden? Is
       their burden different when the privilege log shows that an attorney merely
       received a „cc‟ of a document?

              “2.    For communications between the city and its attorneys and for
       work product of the city‟s attorneys, disclosure to Wal-Mart waives
       privileges unless the common interest doctrine applies. Likewise, for
       communications between Wal-Mart and its attorneys and for work product
       of Wal-Mart‟s attorneys, disclosure to the city waives privileges unless the
       common interest doctrine applies.

               “(a) For privilege log entries that show disclosure between the city
       and Wal-Mart, which side has the burden of showing that privileges are or
       are not preserved under the common interest doctrine? What facts must be
       shown? What kinds of evidence can show those facts? Does the record
       contain substantial evidence on the basis of which the trial court could find
       that the doctrine protected each document for which it was claimed,
       assuming respondents had a burden of producing such evidence? Should
       the trial court have conducted an in-camera review to determine whether the
       common-interest doctrine applies to each document for which it was
       claimed? (See OXY Resources California LLC v. Superior Court (2004)
       115 Cal.App.4th 874.)




                                            14.
              “(b) In light of a lead agency‟s position under CEQA as an
       objective decision-maker, should communication between an applicant and
       lead agency that takes place before the agency has completed environmental
       review and approved the project be deemed to be generally outside the
       common interest doctrine? (Cf. [California Oak, supra,] 174 Cal.App.4th
       1217, 1222-1223 [stating that in CEQA litigation by challenger against
       applicant and lead agency, „disclosing the [legal] advice to a codefendant in
       the subsequent joint endeavor to defend the EIR in litigation‟ does not
       waive privileges because of the common interest doctrine (italics added)].)

              “3.     Besides those already discussed in the petition and in
       respondents‟ informal opposition briefs, are there any arguments or
       authorities that would help the court to determine whether the clause
       „[n]otwithstanding any other provision of law‟ in Public Resources Code
       section 21167.6 should be construed as superseding or limiting any
       privileges? (See, e.g., Remy, et al., Guide to CEQA (11th ed. 2006)
       pp. 859-861.)

              “4.     According to the privilege log, many of the items challenged
       by petitioner not only are privileged, but also are excluded from the
       administrative record because they are „drafts‟ within the meaning of Public
       Resources Code section 21167.6, subdivision (e)(10). Does petitioner
       intend to challenge the „draft‟ designation of these items, or instead to
       concede that because of the designation, petitioner‟s challenges to the
       privileges claimed for those items are moot? If petitioner intends to
       challenge the designations, what are the grounds for the challenge?

               “If petitioner states in its traverse that it intends to challenge the
       „draft‟ designations, respondents will be permitted to file an additional brief
       in response within 10 business days after the filing of the traverse.”
       The city and developer filed returns in which they expanded on their earlier
arguments and responded to the court‟s questions. The challenger filed a traverse,
responding to the court‟s questions and stating that it intended to continue to challenge
the “draft” designations. The city filed a reply to the traverse. We granted leave to amici
curiae California State Association of Counties and League of California Cities to file a
joint brief in support of the city and the developer.




                                             15.
                                        DISCUSSION
I.     CEQA does not abrogate privileges generally
       The challenger‟s most sweeping argument is that section 21167.6, subdivision (e),
supersedes evidentiary privileges because it requires materials to be included in the
administrative record “notwithstanding any other provision of law.” If correct, this would
necessitate an order directing the trial court to reject all the city and developer‟s privilege
claims and require all documents within CEQA‟s definitions to be included in the
administrative record. We reject this argument.
       Section 21167.6 provides:

              “Notwithstanding any other provision of law, in all actions or
       proceedings brought pursuant to [CEQA‟s judicial review provisions],
       except those involving the Public Utilities Commission, all of the following
       shall apply: [¶] … [¶]

               “(e) The record of proceedings shall include, but is not limited to,
       all of the following items:

              “(1)    All project application materials.

               “(2) All staff reports and related documents prepared by the
       respondent public agency with respect to its compliance with the
       substantive and procedural requirements of this division and with respect to
       the action on the project.

              “(3) All staff reports and related documents prepared by the
       respondent public agency and written testimony or documents submitted by
       any person relevant to any findings or statement of overriding
       considerations adopted by the respondent agency pursuant to this division.

               “(4) Any transcript or minutes of the proceedings at which the
       decisionmaking body of the respondent public agency heard testimony on,
       or considered any environmental document on, the project, and any
       transcript or minutes of proceedings before any advisory body to the
       respondent public agency that were presented to the decisionmaking body
       prior to action on the environmental documents or on the project.



                                              16.
              “(5) All notices issued by the respondent public agency to comply
       with this division or with any other law governing the processing and
       approval of the project.

              “(6) All written comments received in response to, or in
       connection with, environmental documents prepared for the project,
       including responses to the notice of preparation.

              “(7) All written evidence or correspondence submitted to, or
       transferred from, the respondent public agency with respect to compliance
       with this division or with respect to the project.

              “(8) Any proposed decisions or findings submitted to the
       decisionmaking body of the respondent public agency by its staff, or the
       project proponent, project opponents, or other persons.

              “(9) The documentation of the final public agency decision,
       including the final environmental impact report, mitigated negative
       declaration, or negative declaration, and all documents, in addition to those
       referenced in paragraph (3), cited or relied on in the findings or in a
       statement of overriding considerations adopted pursuant to this division.

              “(10) Any other written materials relevant to the respondent public
       agency‟s compliance with this division or to its decision on the merits of the
       project, including the initial study, any drafts of any environmental
       document, or portions thereof, that have been released for public review,
       and copies of studies or other documents relied upon in any environmental
       document prepared for the project and either made available to the public
       during the public review period or included in the respondent public
       agency‟s files on the project, and all internal agency communications,
       including staff notes and memoranda related to the project or to compliance
       with this division.

              “(11) The full written record before any inferior administrative
       decisionmaking body whose decision was appealed to a superior
       administrative decisionmaking body prior to the filing of litigation.”
Section 21167.6 also provides that the lead agency “shall prepare and certify the record of
proceedings” and “shall lodge a copy of the record of proceedings with the court .…”
(§ 21167.6, subd. (b)(1).)




                                            17.
          Recently in Madera Oversight Coalition, Inc. v. County of Madera (2011) 199
Cal.App.4th 48 (Madera Oversight), we made several observations about the contents of
the administrative record as defined by these provisions. First, the language is
mandatory: The administrative record shall include the listed items. Second, the list is
nonexclusive; the administrative record‟s contents include, but are not limited to, the
listed items. (Id. at pp. 63-64.) Next, the administrative record as defined is very
expansive. We quoted language that originated in one Court of Appeal case and was
subsequently quoted in another: Section 21167.6 “„“contemplates that the administrative
record will include pretty much everything that ever came near a proposed development
or to the agency‟s compliance with CEQA in responding to that development.”‟”
(Madera Oversight, supra, at p. 64.) Fourth, the Court of Appeal does not directly review
the agency‟s decisions about what to include in the administrative record. Instead, it
reviews the trial court‟s decision on a party‟s motion relating to the administrative record.
It reviews the trial court‟s findings of fact for substantial evidence and its conclusions of
law de novo. (Id. at p. 65.) An appellant must affirmatively demonstrate error. Where


the record is silent, the appellate court accepts all presumptions that support the trial
court‟s decision, including the presumption that the trial court made any necessary
implied findings, so long as those findings are supported by substantial evidence. (Id. at
p. 66.)
          Several provisions of section 21167.6, subdivision (e), are of significance in this
case, as they would require inclusion in the administrative record of types of documents
the city apparently withheld, unless privileges are applicable and have not been waived by
disclosure. Subdivision (e)(7)—requiring inclusion of all “written evidence or
correspondence submitted to, or transferred from, the respondent public agency with
respect to compliance with [CEQA] or with respect to the project”—encompasses


                                               18.
correspondence between the applicant and agency pertaining to the project.
Subdivision (e)(10) includes “all internal agency communications, including staff notes
and memoranda related to the project or to compliance with [CEQA].” Any materials for
which the city claimed a privilege because they were communications among city staff in
which the city‟s counsel was included would fall within this provision, but for the
privilege. Other provisions could be at issue as well. For instance, if an attorney was
involved in the communication, the city might have withheld “staff reports and related
documents prepared by the respondent public agency” that are relevant to CEQA
compliance, the agency‟s action on the project, or the agency‟s findings, and that would
belong in the administrative record if privileges are not applicable. (§ 21167.6,
subd. (e)(2), (3).)
       The challenger contends that, because section 21167.6, subdivision (e), applies
“notwithstanding any other provision of law,” its plain meaning requires inclusion in the
administrative record even of documents that fall within the attorney-client privilege and
the attorney work-product doctrine. The challenger relies on the fact that, generally
speaking, the expression “„notwithstanding any other provision of law‟” is “a „“term of
art”‟ … that declares the legislative intent to override all contrary law.” (Klajic v. Castaic
Lake Water Agency (2004) 121 Cal.App.4th 5, 13.) The city and developer rely on
California Oak, supra, 174 Cal.App.4th at page 1221, which held that “[s]ection 21167.6
is not an abrogation of the attorney-client privilege or work product” doctrine. As the
challenger points out, however, the California Oak opinion does not discuss the effect of
the phrase “notwithstanding any other provision of law.”
       We begin with a brief review of the attorney-client privilege, the attorney work-
product doctrine, and the purposes of both. A lawyer‟s client has a privilege to refuse to
disclose a confidential communication between the lawyer and the client made in the
course of the lawyer-client relationship. (Evid. Code, §§ 952, 954.)


                                             19.
       “The party claiming the privilege has the burden of establishing the
       preliminary facts necessary to support its exercise, i.e., a communication
       made in the course of an attorney-client relationship. [Citations.] Once that
       party establishes facts necessary to support a prima facie claim of privilege,
       the communication is presumed to have been made in confidence and the
       opponent of the claim of privilege has the burden of proof to establish the
       communication was not confidential or that the privilege does not for other
       reasons apply. [Citations.]” (Costco Wholesale Corp. v. Superior Court
       (2009) 47 Cal.4th 725, 733 (Costco).)
       The party claiming the privilege usually makes the preliminary showing via
declarations. (Weil & Brown, Cal. Practice Guide: Civil Procedure Before Trial (The
Rutter Group 2012) ¶ 8:192, p. 8C-52.) In general, the court cannot require disclosure for
in camera review of materials assertedly protected by attorney-client privilege. (Evid.
Code, § 915; Costco, supra, 47 Cal.4th at pp. 736-737.)
       The attorney work-product doctrine provides two levels of protection for attorney
work product—absolute protection and qualified protection:

             “(a) A writing that reflects an attorney‟s impressions, conclusions,
       opinions, or legal research or theories is not discoverable under any
       circumstances.

              “(b) The work product of an attorney, other than a writing
       described in subdivision (a), is not discoverable unless the court determines
       that denial of discovery will unfairly prejudice the party seeking discovery
       in preparing that party‟s claim or defense or will result in an injustice.”
       (Code Civ. Proc., § 2018.030.)
Work produced by an attorney‟s agents and consultants, as well as the attorney‟s own
work product, is protected by the attorney work-product doctrine. (Scotsman Mfg. Co. v.
Superior Court (1966) 242 Cal.App.2d 527, 531.)
       The attorney is the holder of this privilege. (Lasky, Hass, Cohler & Munter v.
Superior Court (1985) 172 Cal.App.3d 264, 271.) A party asserting the privilege must
“prove the preliminary facts to show that the privilege applies.” (Mize v. Atcheson,
Topeka & Santa Fe Ry. Co. (1975) 46 Cal.App.3d 436, 447.) When a party asserts the
absolute privilege, the court cannot require the material to be produced for in camera


                                            20.
review to evaluate the claim of privilege, but the court can require production for in
camera review when the party asserts only the qualified privilege. (Evid. Code, § 915.)
An opposing party seeking to overcome a claim of qualified privilege has the burden of
establishing prejudice. (Coito v. Superior Court (2012) 54 Cal.4th 480, 499.)
       The purpose of the attorney-client privilege is to enhance the effectiveness of our
adversarial legal system by encouraging full and candid communication between lawyers
and clients. (See, e.g., City & County of San Francisco v. Superior Court (1951) 37
Cal.2d 227, 235.) The purposes of the work-product doctrine are to “[p]reserve the rights
of attorneys to prepare cases for trial with that degree of privacy necessary to encourage
them to prepare their cases thoroughly and to investigate not only the favorable but the
unfavorable aspects of those cases,” and to “[p]revent attorneys from taking undue
advantage of their adversary‟s industry and efforts.” (Code Civ. Proc., § 2018.020.)
       The question presented here is difficult. California Oak does not explain why
“any other provision of law” does not include the provisions establishing privileges.
Roberts v. City of Palmdale (1993) 5 Cal.4th 363 (Roberts), on which the city and


developer also rely, does not present an analogous situation. There, our Supreme Court
held that the Public Records Act and the Brown Act did not abrogate the attorney-client
privilege and require disclosure of an attorney‟s letter communicating legal advice to a
city council. Both the Public Records Act and the Brown Act, however, have provisions
expressly making exceptions to disclosure for privileged communications. (Roberts,
supra, at pp. 370, 379.) CEQA does not.
       Despite the lack of controlling authority, we are persuaded that section 21167.6
does not mean agencies must disregard all privileges when assembling CEQA
administrative records. Courts are required to go cautiously when interpreting statutes
that might either expand or limit privileges, for we are forbidden to create privileges or
establish exceptions to privileges through case-by-case decisionmaking. (Evid. Code,


                                             21.
§ 911, subd. (b) [no privileges exist except by statute]; Roberts, supra, 5 Cal.4th at p. 373
[courts may not find implied exceptions to privileges]; Dickerson v. Superior Court
(1982) 135 Cal.App.3d 93, 99 [same].)
       The area of privilege is “one of the few instances where the Evidence Code
precludes the courts from elaborating upon the statutory scheme.” (Cal. Law Revision
Com. com., 29B pt. 3A West‟s Ann. Evid. Code (2009 ed.) foll. § 911, p. 219.) Knowing
this (see Voters for Responsible Retirement v. Board of Supervisors (1994) 8 Cal.4th 765,
779, fn. 3 [Legislature presumed aware of all existing law when it acts]; Bailey v.
Superior Court (1977) 19 Cal.3d 970, 977, fn. 10 [same]), the Legislature did not likely
intend to make CEQA administrative records a privilege-free zone by the indirect means
of placing the phrase “notwithstanding any other provision of law” at the beginning of
section 21167.6, four subdivisions away from the administrative-record provisions in
subdivision (e). Our Supreme Court has explained that the policies behind the attorney-
client privilege are just as applicable when the client is a public agency as in other
contexts:

              “Open government is a constructive value in our democratic society.
       [Citations.] The attorney-client privilege, however, also has a strong basis
       in public policy and the administration of justice. The attorney-client
       privilege has a venerable pedigree that can be traced back 400 years.… It is
       no mere peripheral evidentiary rule, but is held vital to the effective
       administration of justice. [Citation.] The privilege promotes forthright
       legal advice and thus screens out meritless litigation that could occupy the
       courts at the public‟s expense.… [¶] A city council needs freedom to confer
       with its lawyers confidentially in order to obtain adequate advice, just as
       does a private citizen who seeks legal counsel .… The public interest is
       served by the privilege because it permits local government agencies to seek
       advice that may prevent the agency from becoming embroiled in litigation,
       and it may permit the agency to avoid unnecessary controversy with various
       members of the public.” (Roberts, supra, 5 Cal.4th at pp. 380-381.)




                                             22.
Similar considerations apply to the attorney work-product doctrine. In light of all this, we
believe that if the Legislature had intended to abrogate all privileges for purposes of
compiling CEQA administrative records, it would have said so clearly.
         Our conclusion does not render meaningless the phrase “notwithstanding any other
provision of law” in section 21167.6. The phrase applies to the whole of section 21167.6,
not just subdivision (e). One main effect the phrase has is to distinguish CEQA‟s
mandamus procedures from some of the procedures for mandamus actions generally,
which are set out in the Code of Civil Procedure.
         For all these reasons, we conclude that section 21167.6 does not abrogate the
attorney-client privilege or the attorney work-product doctrine.

II.      The common-interest doctrine does not protect agency-applicant disclosures
         made before project approval
         The challenger argues that, because the interests of a lead agency and a project
applicant diverge fundamentally while the project application is pending, the common-
interest doctrine does not operate to prevent waiver of privileges when the agency and
applicant disclose communications to each other during the application‟s pendency. We
agree.
         The dispute over the administrative record in this case began when the challenger
noticed that the record certified by the city contained no communications between the city
and the developer. The city responded by saying that all these communications were
privileged because they were made through counsel, and privileges were not waived by
disclosure because of the common-interest doctrine. The doctrine therefore is central to
the case.
         The common-interest doctrine allows disclosure between parties, without waiver
of privileges, of communications protected by the attorney-client privilege or the attorney
work-product doctrine where the disclosure is necessary to accomplish the purpose for



                                              23.
which the legal advice was sought. (Weil & Brown, Cal. Practice Guide: Civil Procedure
Before Trial, supra, ¶ 8:199.10, pp. 8C-55 to 8C-56.) The doctrine is not an independent
privilege but a doctrine specifying circumstances under which disclosure to a third party
does not waive privileges. (OXY Resources California LLC v. Superior Court, supra, 115
Cal.App.4th at p. 889 (OXY Resources).) It does not mean there is “an expanded
attorney-client relationship encompassing all parties and counsel who share a common
interest.” (Ibid.)
       The doctrine is based on Evidence Code sections 912 and 952:

       “A disclosure in confidence of a communication that is protected by a
       privilege provided by Section 954 (lawyer-client privilege) …, when
       disclosure is reasonably necessary for the accomplishment of the purpose
       for which the lawyer … was consulted, is not a waiver of the privilege.”
       (Evid. Code, § 912, subd. (d).)

       “As used in this article, „confidential communication between client and
       lawyer‟ means information transmitted between a client and his or her
       lawyer in the course of that relationship and in confidence by a means
       which, so far as the client is aware, discloses the information to no third
       persons other than those who are present to further the interest of the client
       in the consultation or those to whom disclosure is reasonably necessary for
       the transmission of the information or the accomplishment of the purpose
       for which the lawyer is consulted, and includes a legal opinion formed and
       the advice given by the lawyer in the course of that relationship.” (Evid.
       Code, § 952.)
Although these provisions deal specifically with the attorney-client privilege, the same
considerations apply to waiver or nonwaiver of the work-product doctrine. (OXY
Resources, supra, 115 Cal.App.4th at p. 891.)
       The OXY Resources court stated the elements of the common-interest doctrine:

             “Applying these waiver principles in the context of communications
       among parties with common interests, it is essential that participants in an
       exchange have a reasonable expectation that information disclosed will
       remain confidential. If a disclosing party does not have a reasonable
       expectation that a third party will preserve the confidentiality of the
       information, then any applicable privileges are waived. An expectation of


                                             24.
       confidentiality, however, is not enough to avoid waiver. In addition,
       disclosure of the information must be reasonably necessary for the
       accomplishment of the purpose for which the lawyer was consulted.
       [Citation.] Thus, „[f]or the common interest doctrine to attach, most courts
       seem to insist that the two parties have in common an interest in securing
       legal advice related to the same matter—and that the communications be
       made to advance their shared interest in securing legal advice on that
       common matter.‟” (OXY Resources, supra, 115 Cal.App.4th at p. 891.)
       Applications of Evidence Code sections 912 and 952 can be divided into two
categories. The first is where the third party has no interest of his or her own in the
matter, but a litigant must disclose a confidential communication to the third party
because the third party is an agent or assistant who will help to advance the litigant‟s
interests. This is the category the Law Revision Commission described in commenting on
Evidence Code section 912, subdivision (d) (which deals with necessary disclosures for
purposes of various privileges, not just the attorney-client privilege), as part of the report
it issued when the Evidence Code was proposed for adoption in 1965:

       “Subdivision (d) is designed to maintain the confidentiality of
       communications in certain situations where the communications are
       disclosed to others in the course of accomplishing the purpose for which the
       lawyer, physician, or psychotherapist was consulted. For example, where a
       confidential communication from a client is related by his attorney to a
       physician, appraiser, or other expert in order to obtain that person‟s
       assistance so that the attorney will better be able to advise his client, the
       disclosure is not a waiver of the privilege, even though the disclosure is
       made with the client‟s knowledge and consent. Nor would a physician‟s or
       psychotherapist‟s keeping of confidential records necessary to diagnose or
       treat a patient, such as confidential hospital records, be a waiver of the
       privilege, even though other authorized persons have access to the records.
       Communications such as these, when made in confidence, should not
       operate to destroy the privilege, even when they are made with the consent
       of the client or patient.” (Recommendation Proposing an Evidence Code
       (Jan. 1965) 7 Cal. Law Revision Com. Rep. (1965) p. 162.)
       The second category is where the third party is not in any sense an agent of the
litigant or attorney but is a person with interests of his or her own to advance in the
matter, interests that are in some way aligned with those of the litigant. In its comment on


                                              25.
Evidence Code section 952 (dealing with the attorney-client privilege specifically), the
Law Revision Commission reiterated much of what it said about section 912, but added a
remark about disclosures bearing upon a matter of “joint concern”:

       “Confidential communications also include those made to third parties—
       such as the lawyer‟s secretary, a physician, or similar expert—for the
       purpose of transmitting such information to the lawyer because they are
       „reasonably necessary for the transmission of the information.‟ … [¶] A
       lawyer at times may desire to have a client reveal information to an expert
       consultant in order that the lawyer may adequately advise his client. The
       inclusion of the words „or the accomplishment of the purpose for which the
       lawyer is consulted‟ assures that these communications, too, are within the
       scope of the privilege.… [¶] The words „other than those who are present
       to further the interest of the client in the consultation‟ indicate that a
       communication to a lawyer is nonetheless confidential even though it is
       made in the presence of another person—such as a spouse, parent, business
       associate, or joint client—who is present to further the interest of the client
       in the consultation. These words refer, too, to another person and his
       attorney who may meet with the client and his attorney in regard to a matter
       of joint concern.” (Recommendation Proposing an Evidence Code (Jan.
       1965) 7 Cal. Law Revision Com. Rep. (1965) p. 172.)
       It is this last notion, “joint concern,” that is the basis of the common-interest
doctrine. Evidence Code sections 912 and 952, however, make no reference to common
interests or joint concerns; they refer instead to a reasonable necessity of disclosure.
Those two sections give rise to the common-interest doctrine. This is because, in limited
situations, the alignment of the parties‟ common interests may mean disclosures between
them are reasonably necessary to accomplish the purposes for which they are consulting
counsel.
       This, consequently, is the limited manner in which California has adopted a rule
preserving privileges when parties with common interests disclose privileged
communications to each other. The privilege survives disclosure to a party with a
common interest only if it is necessary to accomplish the privilege holder‟s purpose in
seeking legal advice. The doctrine extends no further than this because in California
there is no independent statutory joint defense or common interest privilege, and

                                             26.
California courts are not authorized to establish one. The “Federal Rules of Evidence
provide that principles of common law govern rules of privilege” and, consequently, the
Ninth Circuit, for example, “has recognized a „joint defense privilege‟ as an „extension of
the attorney-client privilege‟ since at least 1964. [Citation.]” (OXY Resources, supra,
115 Cal.App.4th at p. 888.) We, by contrast, are “not free to create new privileges as a
matter of judicial policy and must apply only those which have been created by statute.”
(Dickerson v. Superior Court, supra, 135 Cal.App.3d at p. 99.)
       With this background in mind, we turn to whether a lead agency can share with the
project applicant a preapproval interest in the creation of a legally defensible EIR that
supports the applicant‟s proposal. It is important to be clear at the outset that the common
interest, if there is any, is in the creation of a legally defensible environmental document
that supports the applicant’s proposal. There is no point in asking, as the city and
developer in this case would have it, whether the applicant and agency have a common
interest simply in the development of a legally defensible environmental document. This
is because the developer has no interest in the development of an environmental
document that does not support the developer‟s proposal.
              Before completion of environmental review and project approval, the law
presumes the lead agency is neutral and objective and that its interest is in compliance
with CEQA. It is this neutral role which could cause it to reject the project or certify an
EIR supporting one of the project alternatives or calling for mitigation measures to which
the applicant is opposed. The agency‟s unbiased evaluation of the environmental impacts
of the applicant‟s proposal is the bedrock on which the rest of the CEQA process is based.
In Save Tara v. City of West Hollywood (2008) 45 Cal.4th 116 (Save Tara), for example,
our Supreme Court held that a city could not define “approval” of a project in such a way
that its actual commitment to the project was already made before environmental review
had been completed and the project formally approved. (Id. at p. 132.)




                                             27.
       In Save Tara, the city entered into an agreement to develop property conditioned
on subsequent environmental review and CEQA compliance. Before environmental
review was completed, the city lent money to the developer for preparatory activities,
announced publicly that it was determined to proceed with the project, and began
relocating tenants whom the project would displace. (Save Tara, supra, 45 Cal.4th at
pp. 140-142.) Our Supreme Court held that the city violated CEQA because it was
committed to the project before going through environmental review. The defect in the
proceedings was that the city‟s actions tended “strongly to show that City‟s commitment
to the … project was not contingent on review of an EIR.” (Save Tara, supra, at p. 142.)
In other words, CEQA forbids an agency to be committed to accepting an applicant‟s
proposal before environmental review has been completed.
       Save Tara applied a concept that is common in CEQA cases. This is the concept
that a primary purpose and effect of CEQA is to require agencies to confront
environmental impacts before deciding in favor of applicants‟ projects. In Woodward
Park Homeowners Assn., Inc. v. City of Fresno (2007) 150 Cal.App.4th 683, for instance,
we reiterated the point that “„[t]here is a sort of grand design in CEQA: Projects which
significantly affect the environment can go forward, but only after the elected decision
makers have their noses rubbed in those environmental effects, and vote to go forward
anyway.‟” (Id. at p. 720 [quoting Vedanta Society of So. California v. California Quartet,
Ltd. (2000) 84 Cal.App.4th 517, 530].) This means that the product of the agency‟s
efforts in conducting environmental review must reveal the true impacts of the proposed
project, no matter how unattractive. The agency must unblinkingly include all significant
impacts in the EIR and consider them with an open mind when deciding on project
approval.




                                            28.
       In our view, the lead agency‟s obligation not to commit to the project in advance,
but instead to carry out an environmental review process and create environmental
documents that reveal the project‟s impacts without fear or favor, and only then make up
its mind about project approval, means the agency cannot have an interest, prior to project
approval, in producing a legally defensible EIR or other environmental document that
supports the applicant‟s proposal. At the same time, of course, the applicant‟s primary
interest in the environmental review process is in having the agency produce a favorable
EIR that will pass legal muster. These interests are fundamentally at odds.
       The conflict between the agency‟s interests and the applicant‟s is far from being
only theoretical. For many issues of the first degree of importance—whether an impact is
significant or a mitigation measure is feasible, for instance—there may be substantial
evidence on both sides. Either conclusion might survive judicial review. It is on issues
like these that the preparers of environmental documents must make their most crucial
decisions. On these issues, the interests of the agency and applicant are opposed, even
though they share an interest in producing a document that will be legally sufficient. The
agency‟s duty is to present the conclusion best supported by the facts, while the
applicant‟s interest is to present the conclusion most favorable to its proposal. These
often will be opposite conclusions, although either would be legally sufficient.
       In some cases, the common-interest doctrine may apply to parties who have
interests that are partly common and partly opposed. (See OXY Resources, supra, 115
Cal.App.4th at p. 888 [concept of joint defense has expanded over the years to
encompass, among other things, “„parties who oppose one another in a case but are able
to join forces on a particular issue of common interest‟”]; STI Outdoor v. Superior Court
(2001) 91 Cal.App.4th 334, 337-341 [trial court erred in finding waiver by disclosure
between public agency and private party negotiating for public contract even though
contract was not yet finalized; disclosure of communications was reasonably necessary to



                                            29.
further interests of both parties in finalizing it].) This, however, is not that kind of case.
The relationship between a lead agency and project applicant is unique. Before project
approval, the agency must objectively judge whether the project as proposed is
environmentally acceptable and therefore must make a decision about whether it will
align itself with the applicant in part, in whole, or not at all. Only after approving the
proposal can the agency be said to join forces with the applicant. There may be, and
typically are, extensive communications between them, but they cannot yet be said to be
“on the same side.” Before project approval, therefore, the agency does not have even
partially common interests with the applicant. The nature of its interest is held in
abeyance until it decides whether to approve the project.
       In saying this, we do not mean to imply that the members of an agency‟s governing
board are legally prevented from having a favorable opinion of a project from the outset.
We also do not mean to imply that the agency and applicant should not work together on
the EIR. Agencies and applicants routinely do so and CEQA contemplates that they will.
The point is simply that the lead agency, as an agency, cannot have any commitment to
the project as proposed until after environmental review is complete. This means its
interests as it pursues the environmental review process are fundamentally not aligned
with those of the applicant, and preapproval disclosure of communications by one to the
other waives any privileges the communications may have had.
       For similar reasons, the policies behind the attorney-client privilege and the
attorney work-product doctrine do not support the suspension of waiver principles when
communications are disclosed between agency and applicant before project approval.
The purpose of the attorney-client privilege is to enhance the effectiveness of the
adversarial system by encouraging candid communication between lawyers and their
clients. This purpose does not include encouraging strategizing between a private
applicant and a government agency to meet a future challenge by members of the public
to a decision in favor of the applicant if, at the time of the strategizing, the agency has


                                              30.
not, and legitimately could not, have yet made that decision. The purpose of the attorney
work-product doctrine is to allow attorneys to advise and prepare without risk of
revealing their strategies to the other side or of giving the other side the benefit of their
efforts. Before completion of environmental review, the agency cannot have as a
legitimate goal the secret preparation, in collaboration with the applicant, of a legal
defense of a project to which it must be still uncommitted.
       One case is cited by the the city and the developer that arguably contains a holding
contrary to ours. In California Oak, supra, 174 Cal.App.4th 1217, a county considering a
project subject to CEQA received four documents from its outside counsel, which had
been retained to advise it on CEQA compliance. The county disclosed the documents to
counsel for the developer. (California Oak, supra, at p. 1221.) The county claimed the
documents were protected by the attorney-client privilege, and the common-interest
doctrine prevented waiver by disclosure to the developer. Challengers moved
unsuccessfully for an order compelling the county to include the documents in the
administrative record. On appeal, they argued that section 21167.6 superseded the
attorney-client privilege, and the common-interest doctrine did not apply. (California
Oak, supra, at pp. 1220-1221.) The Court of Appeal rejected these arguments. On the
common-interest doctrine, the court stated:

               “[The challenger] argues that [the county‟s] communication to [the
       developer] was not reasonably necessary for the accomplishment of the
       purpose for which [the county] took advice from the outside counsel. To
       wit: „[T]his purpose—to achieve compliance with CEQA—differed from
       [the developer‟s] purpose, which was to defend their permits against a
       CEQA [lawsuit].‟ [The challenger] takes too crabbed a view of [the
       county‟s] purpose in considering the advice of the outside counsel. [¶] The
       purpose of achieving compliance with the CEQA law, reasonably viewed,
       entails a further purpose. It includes producing an EIR that will withstand a
       legal challenge for noncompliance. Thus, disclosing advice to a
       codefendant in the subsequent joint endeavor to defend the EIR in litigation
       can reasonably be said to constitute „“involvement of third persons to whom


                                              31.
       disclosure is reasonably necessary to further the purpose of the [original]
       legal consultation.”‟” (California Oak, supra, 174 Cal.App.4th at pp. 1222-
       1223, italics added.)
       The italicized phrase above is somewhat ambiguous. It arguably means the
disclosure by the agency to the applicant took place after the project was approved and
legal defense of the agency’s decision had commenced. The application of the doctrine to
a disclosure taking place at that stage is straightforward. After environmental review is
complete and the agency has certified the EIR and approved the project, there is no longer
any conflict between the agency‟s role as an ally of the developer and its role as an
objective evaluator of the project. Nothing in the published portion of the opinion
directly indicates when the disclosure took place.
       The city and the developer argue that the court‟s remarks imply that it intended to
refer to all privileged communications between the agency and applicant, not just those
taking place after project approval. They say the statement that the agency‟s purposes
include producing a legally sufficient EIR mean the court “must have been addressing
communications relating to the production of a legally compliant EIR, not just defending
an already approved EIR.” If so, we disagree for the reasons we have stated and decline
to follow California Oak.
       The developer also cites San Bernardino Valley Audubon Society, Inc. v. County of
San Bernardino (1984) 155 Cal.App.3d 738. There, the Court of Appeal held that a
project applicant was required to pay half of the attorney‟s fees awarded to a plaintiff who
successfully challenged an EIR, while the agency paid the other half. The court stated
that the developer worked with the agency‟s staff in developing the EIR, and the threat of
a fee award would incentivize applicants to try to make sure EIRs are legally adequate.
(Id. at p. 756.) This case does not show that an agency and applicant have a common
interest for purposes of the common-interest doctrine. We agree that an EIR is often the
work of both the agency and the applicant, and that the applicant has an interest in making
sure the EIR is compliant with CEQA. Yet these facts do not show that the interests of

                                            32.
the agency and applicant in the development of the EIR and completion of the
environmental review process are the same. A fundamental tension between the agency‟s
interest in objective environmental analysis and the applicant‟s interest in obtaining
approval of the proposed project prevents those interests from being aligned before the
project is approved. Both have an interest in producing a legally adequate EIR, but as we
have said, the agency cannot share the applicant‟s interest in an EIR that supports the
project as proposed until the environmental review process is complete.
       Contrary to city and developer‟s contentions, our holding is not affected by the
proposition that the applicability of the common-interest doctrine does not depend on the
commencement of litigation. The attorney-client privilege and the attorney work-product
doctrine apply to many situations not yet involving litigation or never involving it. (See,
e.g., Roberts, supra, 5 Cal.4th at p. 371; STI Outdoor v. Superior Court, supra, 91
Cal.App.4th at pp. 340-341.) The crucial point in time for our purposes here is project
approval, not the commencement of litigation. That point is crucial for the reasons we
have stated. The time of commencement of litigation has no significance.
       For all these reasons, we conclude that the city and developer have waived the
attorney-client privilege and the protection of the attorney-client work-product doctrine
for all communications they disclosed to each other before the city approved the project.
Consequently, any such communications that fall within section 21167.6, subdivision (e),
must be included in the administrative record.
       As we have already indicated, the situation is different after project approval.
Then the agency‟s and applicant‟s interests are aligned, assuming the approval has not left
any dispute remaining between them. Both are legitimately committed to the same thing
at that point—defending the project as approved. Under those circumstances, there is
nothing about the agency-applicant relationship that would stand in the way of applying




                                            33.
the common-interest doctrine, assuming its elements are satisfied with respect to the
particular communications for which its protection is claimed.
III.   Showing necessary to establish the common-interest doctrine
       The availability of the common-interest doctrine for postapproval disclosures is
not likely to be of much significance in this case. Only one document listed on the
privilege log asserts the common-interest doctrine and is dated after project approval—
the very last item, number 3,311, dated September 13, 2011. This one document,
however, was included both in the challenger‟s original list of 2,275 challenged items and
in the list of more than 500 challenged documents in the challenger‟s brief for the July 6
hearing. Further, the city‟s privilege log was a work in progress and we may not be aware
of all the communications that were being withheld. The parties therefore may have a
live dispute over postapproval communications for which the common-interest doctrine is
claimed. Consequently, we will discuss several points regarding the task of establishing
the applicability of the common-interest doctrine, about which we asked the parties for
briefing.
       The trial court appears to have believed the city was entitled to the protection of
the common-interest doctrine for any communications for which it invoked it, so long as
it also invoked a privilege. This is not correct. The city can receive the protection of the
doctrine only if all the elements of the doctrine are established. The city must first make a
showing of preliminary facts establishing that the communications at issue are privileged,
as discussed in part IV of this opinion. There also must be a reasonable expectation of
confidentiality, and the disclosure to the third party must be reasonably necessary to the
advancement of the common interest about which the parties were obtaining legal advice.
(OXY Resources, supra, 115 Cal.App.4th at p. 891.)
       We turn to the question of in camera review for common-interest-doctrine claims.
As we will explain, our Supreme Court‟s decision in Costco, supra, 47 Cal.4th 725, leads
to the inexorable conclusion that the trial court is not permitted to review a document in


                                             34.
camera to determine whether an asserted privilege has been waived by disclosure or has
instead been preserved by the common-interest doctrine.
       In OXY Resources, the Court of Appeal held that when the trial court finds the
common-interest doctrine applies it may review the disputed documents in camera. The
court‟s view was that this could be necessary because there is generally no other way for a
trial court to know whether a disclosure was reasonably necessary to accomplish the
purpose for which a lawyer was consulted. (OXY Resources, supra, 115 Cal.App.4th at
p. 894.) The court held that the general rule prohibiting in camera review of alleged
privileged documents does not apply when deciding whether the elements of the
common-interest doctrine have been met. This is because the common-interest doctrine
provides a qualified protection, not an absolute protection. (Id. at p. 896.)
       Costco, however, rejected this reasoning. Citing Evidence Code section 915,
subdivision (a), the court stated, as a generally applicable rule, that, even for purposes of
in camera review, “a court may not order disclosure of a communication claimed to be
privileged to allow a ruling on the claim of privilege .…” (Costco, supra, 47 Cal.4th at
p. 739.) At the same time, citing Evidence Code section 915, subdivision (b), the court
held that “a court may order disclosure of information in order to determine whether it is
protected by the work product doctrine” under Code of Civil Procedure section 2018.030,


subdivision (b). (Costco, supra, at p. 737, fn. 4.) In camera review of a document is not
allowed for purposes of ruling on a claim that it is subject to the unqualified protection of
Code of Civil Procedure section 2018.030, subdivision (a). (Evid. Code, § 915,
subd. (a).) Addressing OXY Resources specifically, the court stated:

              “Plaintiffs also cite OXY Resources … where the appellate court
       observed that notwithstanding Evidence Code section 915, subdivision (a),
       courts have allowed in camera review of information claimed to be
       privileged where necessary to determine whether an exception to the


                                             35.
       privilege applies. As we have explained, section 915 prohibits disclosure of
       information claimed to be privileged in order to determine if a
       communication is privileged.” (Costco, supra, 47 Cal.4th at p. 740.)
       The court did not expressly state that it was overruling OXY Resources on this
point, but it does not seem that the OXY Resources court‟s approach is compatible with
our Supreme Court‟s holding. In light of Costco, we conclude that the trial court can
order in camera review of documents only if the attorney-client privilege or the
unqualified attorney work-product protection is not claimed or has been found by the trial
court to be inapplicable. In camera review of documents for which only the qualified
attorney work-product protection is claimed may be permissible under Evidence Code
section 915, subdivision (b).
       Since in camera review will generally not be available, how is the trial court to
determine whether the elements necessary to apply the common-interest doctrine are
present? In claiming the protection of the common-interest doctrine, the city and
developer admit that their communications have been disclosed to third parties (i.e., each
other), which means privileges are waived unless the doctrine applies. Since in camera
review is not allowed, the only way for the trial court to find out whether the elements of
the doctrine are satisfied is to allocate the burden of establishing them to the privilege
claimant. Only that party can say whether disclosure to the third party was necessary to
the advancement of the privilege claimant‟s interest in obtaining legal advice. For each


document claimed to be protected, therefore, the city must present evidence of these facts.
A declaration of the necessary facts by a person with personal knowledge of the
communication could suffice.3 We are aware of the general rule that a party claiming

       3We  do not mean to imply that the declaration must disclose the contents of the
communication. For instance, the declarant could declare, under penalty of perjury, that
he or she has personal knowledge that the city disclosed document “XYZ” on the
privilege log to the developer with an expectation that the developer would preserve the


                                             36.
waiver has the burden of showing it (Wellpoint Health Networks, Inc. v. Superior Court
(1997) 59 Cal.App.4th 110, 124), but that rule cannot be interpreted to mean a party
challenging an assertion of the common-interest doctrine has the burden of producing
facts the other side exclusively controls. A challenger asserting waiver has the burden of
showing disclosure to a third party, but that disclosure is undisputed when the common-
interest doctrine is relied upon. Our view is that after third-party disclosure has been
conceded via the assertion of the common-interest doctrine, the burden shifts back to the
privilege claimant to produce evidence that the elements of the doctrine exist.
       In its return, the developer relies on the following to support its contention that the
record contains substantial evidence supporting findings that the common-interest
doctrine applied to every document for which the city claimed it: (1) the fact that the city
and developer were an agency and an applicant both working on the same project; (2) a
declaration by one of the developer‟s attorneys saying it was generally necessary for her
to make disclosures to the city and that she expected confidentiality to be maintained, but
referencing only four particular documents and not asserting that the disclosure of any of
those particular documents was reasonably necessary; and (3) the developer provided the
court with four unredacted documents for in camera review. This is not sufficient. The
city must provide evidence supporting each element of the common-interest doctrine for
each document for which the protection of the doctrine is claimed. Facts about the
relationship between the parties cannot establish a blanket guarantee against waiver by
disclosure for all their communications. The common-interest doctrine, as we have
mentioned, is not an expanded privilege in which all the clients are treated as clients of all


communication‟s confidentiality, that the city and the developer had a common interest in
obtaining legal advice on the matter communicated, and that the city had a reasonable
need to disclose the communication to the developer in order to advance the purpose for
which the city sought its attorney‟s advice. This would be in addition to the declaration
by which the city established the preliminary facts necessary to show that the document
was privileged in the first place.



                                             37.
the attorneys. For this reason, in our view, the showing required for application of the
common-interest doctrine differs from the showing required to establish the attorney-
client privilege. As will be seen, the attorney-client privilege can be established for a set
of communications by means of a showing that the parties to the communications were an
attorney and client in a relationship of which the dominant purpose was legal
representation or advice. This showing covers all the communications between them.
There is no reason, however, to presume that every communication between parties and
their attorneys who have a common interest is a communication that satisfies the elements
of the common-interest doctrine.
IV.    Trial court applied wrong standard in upholding privilege claims
       The privilege log contains hundreds of entries in which the attorney-client
privilege or the attorney work-product doctrine is claimed, but there is no reference to the
common-interest doctrine. Our discussion of that doctrine therefore does not affect these
privilege claims. The court‟s ruling upholding all these claims, however, was erroneous
for a different reason: The court failed to require the city to establish the preliminary
facts on which the privileges were based, instead assuming that it was sufficient for
counsel merely to assert the claims.
       As explained above, the claimant of a privilege has the burden of establishing the
preliminary facts necessary for the exercise of the privilege. For the attorney-client
privilege, the preliminary facts are that there was an attorney-client relationship and that
the specific communication at issue was made in the course of that relationship. For the
attorney work-product doctrine, the preliminary facts are either that the document
“reflects an attorney‟s impressions, conclusions, opinions, or legal research or theories”
(Code Civ. Proc., § 2018.030, subd. (a)) or that it is “[t]he work product of an attorney,
other than a writing described in subdivision (a)” of Code of Civil Procedure




                                             38.
section 2018.030. (Code Civ. Proc., § 2018.030, subd. (b).) The privilege claimant
usually establishes these facts through declarations.
       Our Supreme Court‟s opinion in Costco sheds light on how a privilege claimant
can establish the necessary preliminary facts for the attorney-client privilege. Costco
discussed 2,022 Ranch v. Superior Court (2003) 113 Cal.App.4th 1377, in which the
Court of Appeal had ordered the trial court to examine, individually and in camera, the
documents in a collection of documents transmitted between a title insurance company
and its claims adjusters, who were licensed attorneys. The Court of Appeal directed the
trial court to distinguish those documents that contained legal advice and were privileged
from those that reported the results of factual investigations and were not. Our Supreme
Court held that this was error. In camera review was not appropriate to determine the
applicability of the privilege, as we have already mentioned. (Costco, supra, 47 Cal.4th
at pp. 739-740.) The court further stated:

       “The proper procedure would have been for the trial court first to determine
       the dominant purpose of the relationship between the insurance company
       and its in-house attorneys, i.e., was it one of attorney-client or one of claims
       adjuster-insurance corporation .… If the trial court determined the
       communications were made during the course of an attorney-client
       relationship, the communications, including any reports of factual material,
       would be privileged, even though the factual material might be discoverable
       by some other means. If the trial court instead concluded that the dominant
       purpose of the relationship was not that of attorney and client, the
       communications would not be subject to the attorney-client privilege and
       therefore would be generally discoverable.” (Costco, supra, 47 Cal.4th at
       pp. 739-740.)
       The Costco opinion does not say that the dominant-purpose-of-the-relationship test
applies also to the attorney work-product doctrine, and we see no reason why it would.
Unlike the attorney-client privilege, of which “the fundamental purpose … is the
preservation of the confidential relationship between attorney and client” (Costco, supra,
47 Cal.4th at pp. 740-741), the work-product doctrine is designed to protect the secrecy of


                                             39.
individual items of work product. The rule is still good, therefore, that the applicability of
the work-product doctrine “should be made on an item-by-item basis” (BP Alaska
Exploration, Inc. v. Superior Court (1988) 199 Cal.App.3d 1240, 1261), not on the basis
of the dominant purpose of the attorney‟s and client‟s relationship, even though in camera
review is potentially available only for the qualified work-product doctrine.4
       In this case, the record indicates that the city did not submit substantial evidence
that could establish either the attorney-client privilege or the work-product privilege for
any document.5 One declarant stated that his law firm represented the city in all matters
related to the project. A second declarant stated that she and two other attorneys in her
firm represented Wal-Mart in connection with the preparation of the EIR. A third
declarant stated that he also represented Wal-Mart. These declarations are sufficient to
show that an attorney-client relationship existed between one attorney and the city, and
four other attorneys and the developer. That is not, however, enough information to
establish the preliminary facts. The privilege log names dozens of individuals and lists
thousands of documents. The declarations do not identify any of the individuals as clients
or say whose clients they are. The declarations do not say that any of those individuals
are agents of attorneys. The privilege log includes many entries in which none of the five
attorneys who signed or were mentioned in the declarations appear as either sender or
recipient. Except for four of the developer‟s documents that were disclosed to the city

       4One   method of establishing the necessary facts without in camera review is to
submit a declaration in which the declarant states that he or she has personal knowledge
that certain items (specified by number) listed in the privilege log are attorney work
product as defined in Code of Civil Procedure section 2018.030, subdivision (a), or
section 2018.030, subdivision (b).
       5The declaration of the developer‟s attorney Miriam Montesinos states that, to her
personal knowledge, four documents are attorney work product. The four documents,
however, were disclosed by the developer to the city before project approval, so the work-
product privilege was waived for them.



                                             40.
(thereby waiving privileges), the declarations do not say that any individual document
was the work product of an attorney or was made in the course of an attorney-client
relationship. The declarations therefore are not sufficient to establish the preliminary
facts for the asserted privileges, either under the dominant-purpose-of-the-relationship
test or on an item-by-item basis. The privilege log itself, of course, without adequate
supporting declarations, establishes nothing. It is merely a list, amounting at most to an
implied conclusory hearsay declaration by an unnamed compiler that the listed
communications are privileged.
       The requirement to produce evidence of preliminary facts is no empty formality.
Since the court cannot review the documents to ascertain their privileged status, this
requirement is the only safeguard for the opposing party. This case illustrates the need
for evidence of preliminary facts. The city first withheld thousands of documents in
silence, then acknowledged it had withheld them but would not provide any information
about them, and finally provided a log asserting that they were all privileged without
providing the supporting facts. In its letter to the court of May 24, 2012, the city
explained that, after the challenger challenged 2,275 privilege claims, the city then
undertook a “review of the privilege log” and had to make “necessary changes.” These
changes were still not complete on May 24, and the city wrote that it would “submit the
amended privilege logs” when it was “sure that no further changes will need to be made.”
The rule that a privilege claimant must establish preliminary facts prompts the claimant to
make a clear determination of which documents are privileged before asserting privileges.
       For these reasons, it will be necessary for the trial court to vacate its order
upholding the city‟s privilege claims. The city will be permitted to amend its submissions
to conform to the requirement that preliminary facts be shown, and the court will be
required to review the city‟s showing and make the necessary findings for the privilege
claims it decides to uphold.


                                              41.
       The trial court commented on the number of the privilege claims that were being
challenged, and the city and developer contend that the challenger‟s decision to contest
claims undermines the purposes of the law. There is no rule, however, that a party
otherwise entitled to documents must, when confronted with privilege claims, relinquish
that entitlement whenever the privilege claims are numerous. The party seeking the
documents is entitled to a ruling on every privilege claim it chooses to contest. If
necessary, the court can appoint a referee to examine the claims.
       We asked the parties to brief whether any special showing is necessary to establish
preliminary facts when the claim of privilege is for a document of which an attorney was
neither the sender nor the primary recipient, but was the recipient of a “cc.” The answer
is that, while no special showing is necessary, the city must keep certain legal principles
in mind when compiling its evidence of preliminary facts. The controlling principles are
set out in Zurich American Ins. Co. v. Superior Court (2007) 155 Cal.App.4th 1485,
1504: “It is established that otherwise routine, nonprivileged communications between
corporate officers or employees transacting the general business of the company do not
attain privileged status solely because in-house or outside counsel is „copied in‟ on
correspondence or memoranda.… In addition, „It is settled that the attorney-client
privilege is inapplicable where the attorney merely acts as a negotiator for the client,
gives business advice or otherwise acts as a business agent.‟” A document sent from one
employee or agent of the city to another, with an attorney receiving a “cc,” may or may
not be a communication in the course of an attorney-client relationship. If the purpose of
“copying” the attorney was not to submit the matter being communicated to the attorney
for the attorney‟s legal opinion or advice but was some other purpose, then the
communication was not in the course of the attorney-client relationship. In preparing its
declarations, the city must take care not to assert that preliminary facts establishing a
privilege exist for communications that were not truly made as part of an attorney-client


                                             42.
relationship. This is particularly important in this case, in which the city‟s counsel told
the challenger in writing that attorneys were always used for communication for the
express purpose of maintaining secrecy.6
       The developer argues on this point as follows:

       “[The challenger] presents evidence showing, that „the City and the project
       applicant retained legal counsel to assist with, and oversee compliance with
       CEQA and all other relevant laws and regulations.‟ Writ Petition, at p. 27,
       ¶ 2. The City and Walmart separately hired attorneys to provide advice
       regarding CEQA compliance. Irrespective of whether the client listed the
       attorney as a „to‟ or „cc‟ recipient, the client communicated information to
       the attorney. These facts, alone, are sufficient to demonstrate a
       communication in the course of the lawyer-client relationship.”
       This is not correct. That a client “communicated information” to an attorney does
not show that the communication took place in the course of the attorney-client
relationship. Ordinary business information communicated in an attempt to take
advantage of the privilege would not be privileged.
       Finally, we reject the city and developer‟s contention that the city was never
required to submit a privilege log. They say the city was not required to do so because
CEQA does not say anything about privilege logs. The challenger, however, is entitled to


all materials that fall within section 21167.6, subdivision (e), unless privileged.
Interposing a claim of privilege is a way of resisting production of otherwise required
information. If challenged, a privilege claim must be litigated, and a privilege log is a

       6We   speak here only of the attorney-client privilege, not the work-product
doctrine. There can be no protection under the attorney work-product doctrine for a
communication that is not made by—and does not include any writing made by—an
attorney or his or her agent. If an attorney is not the maker of a document, but merely
receives a “cc” of it—and it was not made by his or her agent, or by another attorney or
his or her agent—then the document is not protected by the attorney work-product
doctrine.



                                             43.
tool to allow the court to rule. If the city did not use something called a “privilege log,” it
would have to use its practical equivalent in the process of carrying its burden to establish
preliminary facts. The law, which we have described above, is straightforward: If a party
wants the benefit of a privilege, it must take certain steps to establish the privilege. There
is nothing about CEQA that changes this point.
V.     City and developer’s additional arguments against writ relief

       A.     City and developer’s claim that all the contested documents should be
              excluded from the administrative record because they were not submitted
              to the city council or released to the public
       As an independent reason for upholding the trial court‟s order, the city argues that
none of the documents it has withheld or sought to exclude from the administrative record
should be included because they were not submitted to the city council and were not
released to the public. The challengers disagree.
       The dispute on this point stems from the parties‟ disagreement over the meaning of
an exception in section 21167.6, subdivision (e)(10), for draft environmental documents
that have not been released to the public. Section 21167.6, subdivision (e), provides that
the administrative record shall include all the matters listed, including the following in
subdivision (e)(10):

       “Any other written materials relevant to the respondent public agency‟s
       compliance with this division or to its decision on the merits of the project,
       including the initial study, any drafts of any environmental document, or
       portions thereof, that have been released for public review, and copies of
       studies or other documents relied upon in any environmental document
       prepared for the project and either made available to the public during the
       public review period or included in the respondent public agency‟s files on
       the project, and all internal agency communications, including staff notes
       and memoranda related to the project or to compliance with this division.”
The challengers argue that this language establishes narrow exceptions or exclusions from
the administrative record for drafts of “environmental documents,” i.e., EIRs, negative



                                              44.
declarations, and mitigated negative declarations, that have not been released for public
review, and for studies or documents relied upon in environmental documents that have
not been released to the public or included in the agency‟s files.
       The city and developer argue for a far broader interpretation of these provisions.
Quoting the trial court‟s remarks at the July 9 hearing, the city argues that “„[t]he record
is what … goes in front of the Board to make their determination. That‟s what it is.…
[¶] … [¶] … I don‟t really care about all this other stuff they did behind the scenes. I‟m
only going to look at the record.‟” The city and developer also quote a well-known
CEQA treatise:

              “Administrative drafts of EIRs, EIR working papers, draft staff
       reports, and similar preliminary documents that preceded the documents
       circulated for public review or submitted to the decision-making body are
       not treated as part of the record of proceedings, because they are not
       evidence that the agency considered.” (2 Kostka & Zischke, Practice Under
       the Cal. Environmental Quality Act (Cont.Ed.Bar 2012) § 23.73, p. 1216.1.)
This passage, however, goes on to say: “Internal staff communications relevant to the
agency‟s compliance with CEQA or its decision on the merits of the project are also part
of the record under Pub Res C § 21167.6(e)(10).” This treatise, therefore, is less
supportive of the city and developer‟s position than their quotation indicates.
       The city cites similar remarks in another well-known CEQA treatise. (Remy et al.,
Guide to CEQA (11th ed. 2006) pp. 861-865.) The term “administrative draft,” which
does not appear in the statute, seems to be taken from these two treatises. The second
treatise contains an extensive discussion acknowledging that several provisions of
section 21167.6, subdivision (e), are directly in conflict with the view that the
administrative record includes only materials submitted to the governing body or released
to the public, but urging that those provisions should not be interpreted literally. As
grounds for rejecting the plain meaning of those provisions of subdivision (e), that
treatise advances a number of arguments based on policy and purported conflicts with


                                             45.
other laws. (Remy, supra, at pp. 861-865.) The city summarizes its view by saying
“[o]nly the finished product matters.”
       We asked for briefing on documents described as “administrative drafts” in the
privilege log. The parties‟ submissions, however, have made it clear that the issues
relevant to those documents are the same as those underlying the city and developer‟s
view that all the documents relate to a phase of environmental review that is exempt from
inclusion in the administrative record. Having reviewed the briefing, we conclude that
this issue should be considered by the trial court in the first instance if necessary, and we
will express no opinion on it.
       B.     Prejudice
       The city argues that we should uphold the trial court‟s order because the challenger
has not shown prejudice. The city maintains that, to show prejudice, the challenger would
have to make a showing of the relevance of the documents that have been withheld and
excluded. We disagree.
       The city argued to the trial court that the challenger “has made no argument why
any of these documents are relevant to the claims and defenses in this case.” The trial
court appeared to agree with this approach. During a discussion about five particular
documents, the court asked counsel for the challenger whether he agreed to “reserve your
issue as to the relevancy in 210[7] of the Evidence Code?” Counsel answered, “I guess
my concern would be when we look at the CEQA statute, it does not talk about relevance




       7“„Relevant   evidence‟ means evidence, including evidence relevant to the
credibility of a witness or hearsay declarant, having any tendency in reason to prove or
disprove any disputed fact that is of consequence to the determination of the action.”
(Evid. Code, § 210.)



                                             46.
under 210 of the Evidence Code.” The court said: “That‟s because it doesn‟t talk about
it, but the only admissible evidence in court is relevant evidence, and the only relevant
evidence is admissible under 351[8] of the Evidence Code.” In its return filed in this
court, the city says the challenger was not harmed by the trial court‟s ruling because the
documents excluded “have no relevance to the Trial Court‟s review of whether the
publically available documents demonstrate the City‟s compliance with CEQA.”
       For purposes of deciding a motion to augment the administrative record—the only
purposes at issue here—we do not believe a relevance analysis under the Evidence Code
is appropriate. The analysis under section 21167.6 determines the content of the
administrative record, and that analysis stands on its own. As we pointed out in Madera
Oversight, supra, 199 Cal.App.4th at page 63, the language of section 21167.6,
subdivision (e), “is mandatory—all items described in any of the enumerated categories
shall be included in the administrative record.” We also explained that the first step in
determining what counts as evidence in a CEQA case is to decide which documents are
covered by subdivision (e); only afterward is a further analysis appropriate to determine
whether additional evidence—referred to as extra-record evidence—should be deemed
admissible. (Madera Oversight, supra, at p. 62 [“As a general proposition, the proper
method of analysis for determining whether a particular item should be considered as
evidence in a CEQA matter is to determine first whether the item is part of the
administrative record pursuant to subdivision (e) of section 21167.6. If the item does not
qualify for inclusion in the administrative record, then its admissibility can be determined
under the rules applicable to extra-record evidence”].) To exclude evidence from the
administrative record on the ground that it was within subdivision (e) but irrelevant under


       8“Except as otherwise provided by statute, all relevant evidence is admissible.”
(Evid. Code, § 351.)



                                            47.
the Evidence Code would be error. Consequently, we reject the city‟s contention that the
challenger must show prejudice by demonstrating that documents withheld or excluded
are relevant apart from their status as materials encompassed by subdivision (e).
       We do not mean to imply that the omission of a document required to be included
in the administrative record can never be deemed harmless error on appeal. It can, and
we held that such an omission was harmless in Madera Oversight, supra, 199
Cal.App.4th at page 75. Here, the case has not yet reached any outcome, however, so we
cannot say whether a different ruling by the trial court would have led to a better outcome
for the challenger. The point is simply that, at this stage, the question the city raises is
whether an erroneous decision on the contents of the administrative record can be
excused on the ground that the challenger did not show the omitted material to be relevant
under the Evidence Code. The answer is no.
       In an allied argument, the city told the trial court that none of the documents it had
withheld belonged in the administrative record because the administrative record exists
“to document the substantial evidence in support of the City‟s decision following an
administrative process.” The city apparently reasons that, because its factual findings in
the EIR must be upheld if supported by substantial evidence, unfavorable evidence that
might be found in the withheld documents would have no potential impact on the trial
court‟s decision. This is not correct, however. Suppose, for example, that an EIR
contains the finding that no feasible mitigation measures are available for a significant
environmental impact. The finding is based on a discussion in the EIR of several
potential mitigation measures, all of which would be prohibitively costly. An additional
possible mitigation measure, far less costly yet likely to be effective, has been omitted
from the EIR, but is discussed in an agency staff report. This piece of evidence would be
relevant to the trial court‟s consideration of whether substantial evidence supported the
finding that no feasible mitigation measures were available.


                                              48.
       For reasons like this, there is no general rule that a court carrying out a substantial-
evidence review considers only the evidence supporting the decision being reviewed.
Instead, the court reviews the entire record. (People v. Johnson (1980) 26 Cal.3d 557,
577.) The Court of Appeal has summarized the point:

               “The ultimate test is whether it is reasonable for a trier of fact to
       make the ruling in question in light of the whole record. (Kuhn v.
       Department of General Services [(1994) 22 Cal.App.4th 1627, 1633.] „A
       formulation of the substantial evidence rule which stresses the importance
       of isolated evidence supporting the judgment, ... risks misleading the court
       into abdicating its duty to appraise the whole record. As Chief Justice
       Traynor explained, the “seemingly sensible” substantial evidence rule may
       be distorted in this fashion, to take “some strange twists.” “Occasionally”
       he observes, “an appellate court affirms the trier of fact on isolated evidence
       torn from the context of the whole record. Such a court leaps from an
       acceptable premise, that a trier of fact could reasonably [have believed] the
       isolated evidence, to the dubious conclusion that the trier of fact reasonably
       rejected everything that controverted the isolated evidence. Had the
       appellate court examined the whole record, it might have found that a
       reasonable trier of fact could not have made the finding in issue. One of the
       very purposes of review is to uncover just such irrational findings and thus
       preclude the risk of affirming a finding that should be disaffirmed as a
       matter of law.” (Traynor, The Riddle of Harmless Error (1969) p. 27.)
       (Fns. omitted.)‟ (People v. Johnson [, supra, 26 Cal.3d at pp. 577-578].)”
       (Roddenberry v. Roddenberry (1996) 44 Cal.App.4th 634, 652.)
       A separate question suggested by the city‟s arguments about prejudice is whether a
piece of evidence is irrelevant in showing a lack of substantial evidence because it was
not placed before the decisionmaking body. This question is related to, but distinct from,
the question of whether documents should be excluded from the administrative record
because they were not before the decisionmaking body, which we discussed in part V.A
above. In Western States Petroleum Assn. v. Superior Court (1995) 9 Cal.4th 559
(Western States Petroleum), our Supreme Court stated in a footnote that “the only




                                             49.
evidence that is relevant to the question of whether there was substantial evidence to
support a quasi-legislative administrative decision under Public Resources Code


section 21168.5 is that which was before the agency at the time it made its decision.” (Id.
at p. 573, fn. 4.)
       Western States Petroleum was decided in February 1995 and presumably dealt
with agency action that took place before current section 21167.6, subdivision (e), was
added to CEQA in September 1994. (Stats. 1994, ch. 1230, § 11.) Subdivision (e), as we
have said, has provisions in conflict with the idea that materials should be excluded from
the administrative record if they were not submitted to the decisionmaking body. It is not
clear how the Supreme Court‟s statement just quoted interacts with the provisions of
subdivision (e) that appear to mandate the inclusion in the administrative record of
material that generally would not be presented to the decisionmaking body (e.g., “staff
notes and memoranda” [§ 21167.6, subd. (e)(10)]). The question presented in Western
States Petroleum was whether extra-record evidence was generally admissible in a CEQA
case, not what the content of the administrative record would be in the first place.
(Western States Petroleum, supra, 9 Cal.4th at pp. 564-565.) Whether an item is part of
the administrative record is one question. Whether it is relevant to a particular litigated
issue (e.g., whether a certain finding is supported by substantial evidence) is another. The
two questions are controlled by different considerations.
       In Madera Oversight, supra, 199 Cal.App.4th 48, 66, 72, the trial court ruled that a
written decision of the superior court in another case involving the same agency, and
indicating that the agency had knowledge of certain matters relating to the project
proponent‟s water rights, was “written materials relevant to the respondent public
agency‟s compliance with [CEQA]” (§ 21167.6, subd. (e)(10)), and therefore was part of
the administrative record. The agency argued that the document was irrelevant and
should not be part of the administrative record because it was not before the agency‟s


                                             50.
governing board when it approved the project. We rejected the agency‟s argument
because the agency “pointed out no potential errors of fact or law made by the court in


reaching the determination that the [document] was part of the administrative record
pursuant to subdivision (e)(10) of section 21167.6.” (Madera Oversight, supra, at p. 73.)
       In part V.A above, we stated that we are not deciding whether documents should
be excluded from the administrative record because they have not been placed before the
decisionmaking body. For similar reasons, we also will not decide in these writ
proceedings what bearing the fact that a piece of evidence has or has not been presented
to the decisionmaking body may have on its relevance to the substantive issues that are
litigated in the trial court. The question has not been litigated in the trial court and is not
fully addressed in the briefs filed in this court.
       C.      Forfeiture
       The city and the developer both stress the argument that the challenger should be
barred from maintaining the bulk of its challenges to the privilege claims because it failed
to present most of them in a proper manner in the trial court, therefore forfeiting them.
The record does not support this contention.
       Generally speaking, a reviewing court will not consider a claim that has not been
presented in some appropriate manner in the trial court. It is usually unfair to the trial
court and the adverse party to take advantage of an error which could have been corrected
in the trial court, but was not brought to the court‟s attention. Consequently, claims not
raised before the trial court are forfeited. (People v. Saunders (1993) 5 Cal.4th 580, 590;
Doers v. Golden Gate Bridge etc. Dist. (1979) 23 Cal.3d 180, 184-185, fn. 1.) This
principle applies to writ review as well as to appeals. (Phelan v. Superior Court (1950)
35 Cal.2d 363, 372 [“Before seeking mandate in an appellate court to compel action by a
trial court, a party should first request the lower court to act. If such request has not been




                                               51.
made the writ ordinarily will not issue unless it appears that the demand would have been
futile”].) In this case, the challenger expressly placed challenges to hundreds of the city‟s
privilege claims before the trial court at the July 9 hearing, both in writing and orally, and
the trial court ruled on them at that hearing. As a result, there was no forfeiture.
       The developer contends that, at the April 20 hearing, the court ordered the
challenger to challenge a definite, limited set of privilege claims by May 14 or May 21,
but no transcript of that hearing is in the record, and the court did not refer to this order at
the May 25 or July 9 hearings. The developer says that, in a May 21 letter, the challenger
stated that 16 particular documents the city had decided to produce should be included in
the administrative record, and that the challenger failed to identify any additional
documents as being improperly withheld. This letter, however, also is not in the record,
and it is apparent from all the parties‟ remarks at the May 25 hearing that no drastic
reduction in the scope of the dispute had by then taken place. The transcript of that
hearing only confirms there were four categories of documents at issue, and that the
parties hoped the number of documents would be reduced. The developer argues that the
challenger‟s own letters indicated that they intended to challenge only a handful of
documents, but this is not the case. In the challenger‟s May 25 letter to the court, the
challenger stated that the city‟s responses to its 2,275 challenges were provided at the last
minute and the challenger was reserving its rights on those claims. The city relies on the
challenger‟s June 14 letter, but, as we have said, that letter discusses documents the city
had already produced and a batch of recently added privilege claims. It concedes nothing
about any documents being withheld. The city implies that the trial court itself found that
no large number of challenges to the privilege claims had been properly presented to it
and that it refused to rule on most of the challenges for that reason. We disagree with this
characterization. The court expressed surprise and displeasure about the number of
privilege claims still at issue, but it never said they had been improperly presented, never


                                              52.
refused to rule on them, and never assigned blame to one side or the other for the large
number of outstanding disputed claims. When the challenger said at the July 9 hearing
that it had reserved its objections to all the privilege claims, the court did not disagree.9
We read the court‟s ruling as rejecting the challenges and upholding the privilege claims
on their merits.
       All the city and developer can really point to is their own and the court‟s
statements of surprise at the July 9 hearing that a great many of the city‟s privilege claims
were still being challenged. It is clear, however, that a large number of documents
remained in dispute at the time of the May 25 hearing, and there is no evidence in the
record of any agreement to a drastic reduction during the month between that hearing and
the submission of the simultaneous briefs on June 26.
       For all these reasons, there is no basis for the contention that the challenger failed
to preserve most of its challenges to the city‟s privilege claims by not presenting them in
the trial court. The facts are that the challenger challenged 2,275 of the privilege claims,
it listed more than 500 disputed documents in its brief for the July 9 hearing, and the court
did not refuse to rule on any of those challenges or find that the challenger could not
make them because of some procedural default. There were no grounds on which the
court could have refused to rule on the merits. Instead, the court recognized all of the
challengers‟ challenges and rejected them on the merits.




       9The  court said 700 documents were too many and asked counsel for the
challenger to describe an example of a disputed document. Counsel remarked that “we
did reserve our objections on this as we were going through the process.” The court
replied, “You can reserve anything you want. You‟re in front of me right now. So give
me an example.” The trial court‟s comments here are not consistent with a determination
that the challenger had failed to present the issue properly and therefore the trial court
would refuse to address it.



                                              53.
         D.     Exhaustion of administrative remedies
         The city and the developer argue that the challenger cannot have exhausted its
administrative remedies with respect to any topic dealt with in the documents respondents
withheld because petitioner has no knowledge of the documents and therefore cannot
have raised their contents in the administrative proceedings. This contention is based on
a misunderstanding of the doctrine of exhaustion of administrative remedies as applied to
CEQA cases.
         The exhaustion requirement states that an issue cannot be litigated in court unless
someone has brought it to the agency‟s attention during the administrative proceedings.
Before a petitioner can assert a CEQA violation against an agency in court, someone—
not necessarily the petitioner—must raise the same issue before the agency in the
administrative proceedings. (§ 21177, subd. (a).) The petitioner itself need only have
raised some objection before the agency (§ 21177, subd. (b)); if it has, it may then litigate
any issue raised before the agency by anyone. Further, “less specificity is required to
preserve an issue for appeal in an administrative proceeding than in a judicial
proceeding,” since citizens are not expected to bring legal expertise to the administrative
proceeding. (Citizens Assn. for Sensible Development of Bishop Area v. County of Inyo
(1985) 172 Cal.App.3d 151, 163.) The purpose of the exhaustion doctrine is to give the
agency an opportunity to respond to objections before those objections are subjected to
judicial review. (Park Area Neighbors v. Town of Fairfax (1994) 29 Cal.App.4th 1442,
1449.)
         The fact that no one brought a document to the agency‟s attention does not mean
that no one brought the issue to which the document is relevant to the agency‟s attention.
If petitioner or other members of the public raised an issue about traffic on the streets
surrounding the project site, for example, then that issue may be raised in the litigation


                                              54.
and documents relevant to the issue may be important in the litigation, regardless of
whether or not the agency has previously disclosed them. The city and developer‟s
argument has no merit.
       E.     No written order issued
       Rule 3(b) requires “a copy of the order or judgment from which relief is sought” to
be attached to the writ petition. The city and developer assert that no written order
denying petitioner‟s motion to augment has yet been filed. The city says this means the
petition is “in violation of” local rule 3(b). The developer says the petition is “premature”
because of this.
       These arguments are not persuasive. First, rule 3(b) does not refer to a written
order. Petitioner included with the petition a copy of the transcript of the hearing at
which the court ruled on the motion. The court‟s oral ruling sustaining the privilege
claims is not stated in tentative terms. Second, after ruling, the court set a trial date and a
briefing schedule for the trial, with petitioner‟s opening brief due about six weeks in the
future, on August 24, 2012. This obviously was done under the assumption that the
administrative record would not be augmented with any of the purportedly privileged
material. It is not a purpose of rule 3(b) to enable courts to insulate their pretrial rulings
from writ review by failing to reduce them to writing before proceeding to trial.
                                       DISPOSITION
       Let a writ of mandate issue directing the superior court to do all of the following:
       (1)    vacate its order sustaining the city and developer‟s privilege claims;
       (2)    permit the city to amend its submissions to make the necessary showing of
preliminary facts to support its privilege claims;
       (3)    based on the city‟s amended submissions, reconsider all privilege claims
contested by the challenger, sustaining only those that are adequately supported under the
standards expressed in this opinion; and,


                                              55.
      (4)    overrule all privilege claims for communications disclosed between the city
and developer before September 12, 2011.
      Costs are awarded to Citizens for Ceres.
      This court‟s order staying the proceedings in the superior court is vacated.


                                                                _____________________
                                                                    Wiseman, Acting P.J.
WE CONCUR:


 _____________________
 Cornell, J.


 _____________________
 Franson, J.




                                           56.